                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JAMES JETER JR YOUNG,                                )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )               1:17CV1064
                                                     )
L.R. HANSEN,                                         )
                                                     )
                      Defendants.                    )

             MEMORANDUM OPINION AND RECOMMENDATION OF
                   UNITED STATES MAGISTRATE JUDGE

       This is a pro se civil rights action filed under 42 U.S.C. § 1983 by Plaintiff James Jeter Jr

Young, an inmate in the North Carolina Department of Public Safety. His central allegations

in this case are that Defendant L.R. Hansen, a police officer in Winston-Salem, North

Carolina, improperly seized and searched his cellular telephones. Defendant filed a Motion

for Summary Judgment [Doc. #28] which Plaintiff opposes.

I.     Allegations and Facts

       Plaintiff’s Complaint makes only sparse factual allegations.          Plaintiff claims that

Defendant seized his cellular telephones on a ramp to an interstate highway in Winston-Salem

at approximately 10:00 p.m. on March 24, 2017. (Complaint [Doc. #2] § IV.) Plaintiff states

that Defendant justified the seizure by stating that the phones might reveal evidence related

to a crime. (Id.) In an attachment to the Complaint, Plaintiff adds an allegation that Defendant

seized the phones without a warrant and without any information related to criminal activity.

(Id., Attach.) He states that Defendant later procured a search warrant for the phones, but

that the warrant was not executed within 48 hours, as required by the warrant, which renders
the search warrantless. (Id.) Plaintiff contends that the seizure and subsequent search of his

phones violated his rights under the constitutions of both the United States and the State of

North Carolina. (Id. § II(B).)1 Based on this contention, he asserts a claim against Defendant

in his individual capacity seeking damages in the amount of $50,000. (Id. §§ I(B), VI.)

        In support of his Motion for Summary Judgment, Defendant filed an Affidavit

(Defendant’s Brief [Doc. #29], Attach. 1) with supporting exhibits. In that document,

Defendant explains the circumstances that led to the seizure and search of Plaintiff’s phones.

On March 24, 2017, Defendant and another officer were conducting surveillance on a house

where a heroin overdose had occurred the night before. (Id. ¶ 6.) They observed a vehicle

enter the driveway and stay for a few minutes with the lights on and the driver (later

determined to be Plaintiff) remaining in the car. (Id.) Defendant used the license tag to check

the vehicle’s records and discovered that the owner was deceased, the registration expired, and

the insurance policy terminated. (Id.)

        The vehicle left the residence and Defendant followed along with another officer, while

radioing officers in the area to request assistance in stopping the vehicle for the insurance and

registration violations. (Id. ¶ 7.) When the other officers were in place, Defendant stopped

the vehicle on the ramp leading to eastbound Interstate 40. (Id.)




1
  Regarding Plaintiff’s claims under the United States Constitution, Plaintiff cites the Fourth, Fifth, Eighth,
Ninth, and Fourteenth Amendments as having been violated. The facts of his claim clearly attempt to raise a
claim under the Fourth Amendment, which covers searches and seizures, and the Fourteenth Amendment,
through which the Fourth Amendment extends to the States. However, nothing in the Complaint implicates
the Fifth (indictment, double jeopardy, self-incrimination, federal due process, taking of private property for
public use), Eighth (cruel and unusual punishment, excessive fines and bail), or Ninth (reservation of rights not
enumerated) Amendments.


                                                       2
       Two men occupied the front seat of the stopped automobile and Defendant

approached the passenger side of the car as another officer approached the driver’s side. (Id.

¶ 8.) Defendant recognized the passenger, Christopher Martin, as the person who had

reported the heroin overdose the night before. (Id. ¶ 9.) Defendant informed Plaintiff of the

reason for the stop and requested his license and the vehicle registration. (Id.) When Plaintiff

looked at Martin and indicated that he did not know the location of the registration, Defendant

asked who owned the vehicle. (Id.) Martin stated that the vehicle belonged to his deceased

mother and reached to open the glove box for the registration. (Id.) At that point, Defendant

noticed “track marks” on Martin’s arms, a sign of heroin use. (Id.) Martin also looked

extremely thin, pale, and unhealthy, which Defendant believed typical of a heroin user. (Id.

¶¶ 10-11.)

       Martin could not find the registration and Plaintiff, when asked a second time for a

driver’s license, admitted that he did not have one and produced a North Carolina

identification card. (Id. ¶ 12.) Defendant asked Martin to step out of the vehicle, Martin

complied, and Defendant asked if he was ok with talking to him, and Martin replied that he

was. (Id.) Defendant asked him about the track marks, to which Martin answered that he

used heroin and opiate pills. (Id.) After Martin consented to a search of his person for drugs,

which revealed nothing, Defendant then asked for consent to search the vehicle, and Martin

gave consent. (Id.) Defendant instructed another officer, Officer Ferguson, to have Plaintiff

exit the vehicle so that the search could be conducted. (Id.) He thereafter heard something

of a confrontation between Ferguson and Plaintiff and was informed shortly afterward that

Ferguson had found a plastic bag of drugs on Plaintiff’s person. (Id.) Plaintiff was then


                                               3
arrested. (Id.) Defendant handcuffed Martin for officer safety and proceeded to search the

vehicle. (Id. ¶ 13.) Defendant located half a bottle of tequila on the passenger side, drug

paraphernalia belonging to Martin in the glove box, and three cellular telephones on the

driver’s seat. (Id.) After Martin told Defendant that the phones belonged to Plaintiff,

Defendant seized them as evidence. (Id.)

       Defendant arrested Martin, who then waived his rights and consented to a search of

his residence, which had been the house under observation after the overdose. (Id. ¶¶ 14, 15.)

He advised that his cousin, Joshua Clifton, who had been the overdose victim the night before,

was there. (Id. ¶ 14.) Officers transported Martin and Plaintiff back to the residence, where

Clifton cooperated with the search. (Id. ¶ 16.) This uncovered drug paraphernalia and other

evidence. (Id.) Officers transported Martin and Plaintiff to jail, where both men waived their

right to remain silent and spoke with officers. (Id. ¶¶ 18, 19.) Martin stated that he loaned his

vehicle to Plaintiff in exchange for heroin and that Plaintiff used the vehicle to distribute drugs

throughout the city. (Id. ¶ 18.) He described Plaintiff as the “go-to guy” for heroin in

Winston-Salem. (Id.) Plaintiff admitted to possessing the heroin found on his person and to

being a heroin dealer. (Id. ¶ 19.) He stated that he procured heroin in Washington, D.C. and

that he bought it $10,000 at a time, but refused to name the source of the heroin. (Id.)

       After the interviews, Defendant used the information to procure arrest warrants for

Plaintiff and Martin. (Id. ¶ 20.) On April 7, 2017, Defendant also sought and received a search

warrant allowing a search of Plaintiff’s seized telephones. (Id. ¶ 22.) Defendant retrieved the

phones from evidence storage and took them to a police investigator, who then searched them.

(Id. ¶¶ 24-26.) Defendant thereafter returned the warrant to the issuing magistrate. (Id. ¶ 27.)


                                                4
That warrant is attached as an exhibit to both Plaintiff’s Complaint and Defendant’s Affidavit.

It reflects that it was issued at 11:42 a.m. on April 7, 2017 and returned executed on that same

day at 1:16 p.m. A box on the warrant is also checked indicating that the warrant was not

executed within 48 hours of its issuance and that it was being returned unexecuted. Defendant

states that the checking of this box was a mistake by “[s]omeone.” (Id. ¶ 29.) Plaintiff later

pled guilty to heroin trafficking charges. (Id. ¶ 30.)

II.    Summary Judgment Standard

       Summary judgment is appropriate when no genuine issue of material fact exists. Shealy

v. Winston, 929 F.2d 1009, 1011 (4th Cir. 1991). A genuine issue of fact exists if the evidence

presented could lead a reasonable fact-finder to return a verdict in favor of the non-moving

party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). A court considering a

motion for summary judgment must view all facts and draw all reasonable inferences from the

evidence before it in a light most favorable to the non-moving party. Id. The proponent of

summary judgment “bears the initial burden of pointing to the absence of a genuine issue of

material fact.” Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir. 1991) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). If the movant carries this burden, then

the burden “shifts to the non-moving party to come forward with facts sufficient to create a

triable issue of fact.” Id. at 718-19 (citing Anderson, 477 U.S. at 247-48). A mere scintilla of

evidence supporting the non-moving party’s case is insufficient to defeat a motion for

summary judgment. See, e.g., Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994); see also

Anderson, 477 U.S. at 248 (non-moving party may not rest upon mere allegations or denials.)




                                                5
III.   Discussion

       A.      Initial Traffic Stop

       Plaintiff’s Complaint does not appear to directly challenge the initial stop of the vehicle

driven by Plaintiff. However, in his Response [Doc. #32] and Reply Brief [Doc. #34] to the

Motion for Summary Judgment, Plaintiff does appear to raise such a challenge. He argues that

Defendant did not have the requisite level of suspicion of criminal activity to make the stop

and that the stop was really a pretext to attempt to discover contraband. This argument fails

in short order. “The Fourth Amendment is satisfied if the officer’s action [in stopping a

vehicle] is supported by reasonable suspicion to believe that criminal activity ‘may be afoot.’”

United States v. Arvizu, 534 U.S. 266, 273 (2002) (quoting United States v. Sokolow, 490 U.S.

1, 7 (1989)). Further, “the decision to stop an automobile is reasonable where the police have

probable cause to believe that a traffic violation has occurred.” Whren v. United States, 517

U.S. 806, 810 (1996). If such probable cause exists, it does not matter whether or not the stop

is a pretext for further investigation as long as the scope of the stop is reasonable. Id. at 813;

United States v. Palmer, 820 F.3d 640, 649 (4th Cir. 2016) (“In assessing the legitimacy of a

traffic stop, we do not attempt to discern an officer’s subjective intent for stopping the

vehicle.”) Here, evidence not in dispute shows that Defendant observed the vehicle that

Plaintiff was driving, checked it via its license tag, and determined that the owner was deceased,

the registration expired, and the insurance policy terminated. This information concerning

possible traffic violations provided more than sufficient probable cause for Defendant to make

the initial stop to investigate the violations. See United States v. Walker, 575 F. App’x 146,




                                                6
148 (2014); State v. Washington, 193 N.C. App. 670, 678, 668 S.E.2d 622, 627 (2008). Any

claim otherwise by Plaintiff fails and should be denied.

       B.     Seizure of Plaintiff’s Cellular Telephones

       The next issue raised by Plaintiff is the legality of Defendant’s seizure of his cellular

telephones. He contends that Defendant did not have probable cause to seize the phones

during the traffic stop and/or that he should have procured a warrant before seizing them.

Again, his arguments quickly fail. Numerous courts have noted the strong connection

between drug dealing and the potential presence of evidence of that dealing located on cellular

phones possessed by the dealer or found near drugs. See United States v. Harris, Crim No.

3:15cr170, 2016 WL 1441382, at *12 (E.D. Va. April 11, 2016) (unpublished) (collecting cases),

aff’d 688 F. App’x 223 (4th Cir. 2017), cert. denied, 138 S. Ct. 436 (2017). The link is even

stronger where one individual connected to drugs possesses multiple phones. United States

v. Peterson, Crim. Action No. 3:18-cr-90-JAG-1, 2019 WL 1793138, at *12 (E.D. Va. April

24, 2019) (unpublished). Here, the undisputed evidence shows that Defendant discovered the

phones while conducting a search of the car pursuant to consent given by Martin, the car’s

owner, or at least the person with ultimate control of the car. Plaintiff does not set out any

argument challenging Defendant’s ability to search based on Martin’s consent to the search.

Further, by the time Defendant discovered the phones lying in the driver’s seat of the car that

Plaintiff had been driving, another officer had already discovered a bag of drugs on Plaintiff’s

person and Plaintiff was being arrested based on those drugs. Upon discovery of the phones

by Defendant, Martin indicated that they belonged to Plaintiff. Defendant then had ample

probable cause to believe that the phones might contain evidence of Plaintiff’s drug dealing.


                                               7
As for then seizing the phones without a warrant, this was also not improper, as it allowed

Defendant to secure the phones “‘to prevent destruction of evidence while seeking a warrant’”

to search them. Harris, 2016 WL 1441382, at *12 (quoting Riley v. California, 573 U.S. 373,

388 (2014)). Importantly, Petitioner did not search the information on the phones without a

warrant, which would have been improper under Riley. See Riley, 573 U.S. at 401-02 (holding

that even a properly seized cell phone cannot ordinarily be searched without a warrant). As

discussed next, Defendant did obtain such a warrant before conducting a search of Plaintiff’s

phones. His initial seizure of the phones did not violate Plaintiff’s Fourth Amendment rights.

       C.     Search of Plaintiff’s Cellular Phones

       The last issue raised by Plaintiff is whether or not Defendant’s search of the seized

phones violated his constitutional rights. Plaintiff asserts that, although Defendant procured

a warrant, he did not execute it within 48 hours of its issuance, and that the search of the

phones was essentially warrantless. This bare assertion by Plaintiff is not supported by

sufficient facts to survive summary judgment. Plaintiff’s entire case rests on the box checked

on the face of the warrant indicating that the warrant was not executed within 48 hours of its

issuance and that it was, therefore, being returned unexecuted. This box stands in contrast to

three other pieces of information present on the face of the warrant. One is a section of the

warrant stating that the warrant “was received and executed as follows” with dates and times

then entered indicating that the warrant was issued on April 7, 2017 at 11:42 a.m. and executed

that same day at 1:16 p.m. The second is a handwritten statement immediately below that

indicating that Defendant made a search of three cell phones. Third, the warrant is signed by

the issuing state magistrate as being issued on April 7, 2017 and returned at 1:16 p.m. that


                                              8
same day. Moreover, Defendant confirms that the search of the phones was indeed conducted

as indicated in the more detailed portions of the warrant and that the check box indicating

that the warrant was being returned unexecuted is an error. He provides further specific details

concerning the conducting of the search pursuant to the warrant and the return of the warrant.

Plaintiff provides no evidence on the matter and points to nothing beyond the check box

supporting his allegations. In the circumstances, Plaintiff has failed to present a genuine issue

of material fact sufficient to overcome Defendants Motion for Summary Judgment on this

issue.

         In Plaintiff’s Reply Brief [Doc. #34], he raises one final argument by asserting that the

search of his phones was invalid because he was not presented with a copy of the warrant

before the search occurred. Even if true, this allegation does not support any claim for relief.

         The Fourth Amendment does not require an officer to serve a search warrant
         before executing it. See Groh [v. Ramirez], 540 U.S. [551] at 562 n. 5, 124 S.Ct.
         1284. In fact, the Fourth Amendment is not offended where the executing
         officer fails to leave a copy of the search warrant with the property owner
         following the search, see United States v. Simons, 206 F.3d 392, 403 (4th Cir.
         2000), or fails even to carry the warrant during the search, see Mazuz v.
         Maryland, 442 F.3d 217, 229 (4th Cir. 2006).

United States v. Hurwitz, 459 F.3d 463, 470 (4th Cir. 2006). Defendant’s Motion for Summary

Judgment should be granted as to Plaintiff’s claims under the United States Constitution.




                                                 9
       D.     Qualified Immunity

       Defendant also raises the defense of qualified immunity. Qualified immunity shields

government officials from liability for their conduct, provided “their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Based upon the findings above, the

Court concludes that there are no material facts in dispute and that Defendant’s conduct did

not result in a violation of Plaintiff’s constitutional rights with respect to the seizure and

subsequent search of the cellular telephones. Even absent such a finding, Defendant’s conduct

was not clearly proscribed such that a reasonable person would have understood that his

conduct violated Plaintiff’s Fourteenth Amendment rights.         His Motion for Summary

Judgment should be granted for this additional reason.

       E.     Claims Under the North Carolina Constitution

       In addition to Plaintiff’s claims under the United States Constitution, Plaintiff also

attempts to raise a claim under the North Carolina Constitution against Defendant in his

individual capacity. However, there is no direct cause of action against individual defendants

under the North Carolina Constitution. Corum v. Univ. of North Carolina, et al., 330 N.C.

761, 787-88, 413 S.E.2d 276, 292-93 (1992); see also Love-Lane v. Martin, 355 F.3d 766, 789

(4th Cir. 2004). In addition, when analyzing search and seizure claims under the North

Carolina Constitution, courts generally apply the same standards as are applied to Fourth

Amendment claims under the United States Constitution. See e.g., Sunkler v. Town of Nags

Head, No. 2:01-CV-22-H(2), 2002 WL 32395571 at *3 (E.D.N.C. May 17, 2002)

(unpublished), aff’d 50 F. App’x 116 (2002); State v. Bromfield, 332 N.C. 24, 39, 418 S.E.2d


                                              10
491, 499 (1992); State v. Arrington, 311 N.C. 633, 643-44, 319 S.E.2d 254 (1984). Therefore,

even if Plaintiff could raise a claim under the North Carolina Constitution, it would fail for

the same reasons set out above in relation to his federal claims. Defendant’s Motion for

Summary Judgment should be granted as to this claim as well.2

        IT IS THEREFORE RECOMMENDED that Defendant’s Motion for Summary

Judgment [Doc. #28] be granted and that this action be dismissed.

        This, the 26th day of July, 2019.

                                                               /s/ Joi Elizabeth Peake
                                                             United States Magistrate Judge




2
  The Court also notes that, to the extent Plaintiff’s claims may be an attempt to call his criminal convictions
into question, the claims would be barred under Heck v. Humphrey, 512 U.S. 477 (1994), absent a showing
that the convictions had been separately vacated.


                                                      11
